DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
Claim 8 –“substantially round shape” and “similar to a penis surface curvature” are unclear.  The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further unclear wat the limits would be for a structure that is “similar” to the “substantially round shape”.

Claim Interpretation
	The claim preamble sets forth “A penile stocking insert…..comprising” and the body sets forth “an elongated tubular body having a proximal end and a distal end, wherein the insert is constructed from a single layer of elastic material…”.  
It is the position of the office that the claimed structure is not limited to “a single layer of elastic material” because the claim uses the transitional phrase “comprising”.  MPEP
2111.03 sets forth;   Transitional Phrases [R-08.2017]
The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
I.    COMPRISING
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may 
	Therefore the claim is not considered to be directed to only a single layer of elastic material because “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elist(5,445,594).
Claims 1 - Elist teaches a penile stocking insert effective for increasing a length and girth of a penis, the penile stocking insert comprising an elongated tubular body       -10- having a proximal end -40- and a distal end -50-, wherein the insert is constructed from an elastic material, column 3 line 1, wherein the insert is configured to be implanted into a penile shaft underneath the subcutaneous space underneath the penile skin such that the tubular body completely encloses Buck's and Tunica Albuginea Fascia around the penile shaft, the proximal end is disposed near a pubic bone, and the distal end is disposed near a glans coronal rim of the penis, column 2 lines 60-62, wherein the insert is configured to apply a mild to moderate compressive force around the penile shaft, thus elongating and adding girth to an original length and girth of the penis, the enclosed shape is capable of performing the recited functions.  
Inner sheet member -90- includes at least a single layer of elastic material.  


Claim 5 - the insert is configured to be attached to the penile facial tissue layer via suturing, sutures to be used with suture tabs, set forth in column 3 lines 39-40.
Claim 6 - wherein when the insert is attached to the penile facial tissue layer, sutures are looped through the tissue layer and suture apertures disposed at the distal end of the tubular body, sutures are used with the suture tabs.  The suture tabs are considered a part of the sidewall as claimed.
Claim 8 - the tubular body -10- has a curvature similar to a surface curvature of the penis.
Claim 9 - the tubular body -10- is constructed from a flexible, medical-grade elastic material, column 3 lines 1-2 capable of applying a compressive force around the penile shaft, yet stretchable to allow for erection of penis.
Claim 10 - wherein the tubular body has a thickness ranging from about 0.5 to 3 mm, both walls together have a thickness of between 1.3mm to 1.5mm, column 3 lines 7-10.
Claim 11 – Elist teaches a method of increasing a length and girth of a penis in its flaccid or erect state, said method comprising: implanting a penile stocking insert, comprising an elongated tubular body and constructed from an elastic material, into the penile shaft underneath the penile skin such that the tubular body completely encloses around Buck's and Tunica Albuginea Fascia of the penile shaft, the proximal end is disposed near the pubic bone, and the distal end is disposed near the glans coronal rim of the penis; and attaching the insert to the facial tissue layer; wherein the insert applies 
Inner sheet member -90- includes at least a single layer of elastic material.  

Claim 12 - wherein attaching the insert to the facial tissue layer comprises suturing through the tissue layer near the glans coronal rim of the penis and through suture apertures disposed at the distal end of the tubular body, see column 3 lines 39-44.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elist (5,445,594) as applied to claim 1 above and in view of Cornell et al(10,413,413, hereinafter Cornell).

Cornell teaches a penile insert -100- with an angled end -119- to be positioned at the glans, figure 2 and Column 9 lines 29-40.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the distal end of the insert with an angled end to be positioned nearest the glans as taught by Cornell  as an ordinary design expedient.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elist(5,445,594) in view of Elist(9,504,573).
Claim 13 – Elist teaches a method as claimed including suturing the implant but does not set forth the exact position of the sutures.
Elist (9,504,573) teaches suturing a penile implant to the bucks fascia or to the tunica albuginea, column 3 lines 14-17.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to suture the suture tabs to locations known in the medical arts because no specific location is set forth in Elist(5,445,594).  Such a modification would have been an ordinary design expedient to one of ordinary skill in the medical arts.

Conclusion
US Patent 6,537,204 teaches a penile implant consisting of a single elastic member.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Applicant argues the claims are directed to a penile insert constructed from a single layer of elastic material, page 6 and Elist teaches a multilayered device, page 7.

This argument is not persuasive because as set forth above the transitional phrase “comprising” is open ended and does not exclude additional, unrecited elements or method steps.

Regarding claim 5, the suture tabs are considered part of the sidewall of the tubular device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791